DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (US 2017/0212348; hereinafter referred to as Fu).
Regarding Claim 1, Fu teaches an eyepiece (Figure 2; Optical Device 200) for projecting an image to an eye (Figure 2; Human Vision System 201) of a viewer (see Figure 2), the eyepiece (Figure 2; Optical Device 200) comprising: 
a first planar waveguide (Figure 2; First Waveguide 102A) positioned in a first lateral plane (see Figure 2), wherein the first planar waveguide (Figure 2; First Waveguide 102A) comprises a first diffractive optical element (Figure 2; First Input Region 103A) disposed at a first lateral position (see Figure 2); 
a second planar waveguide (Figure 2; Second Waveguide 102B) positioned in a second lateral plane adjacent to the first lateral plane (see Figure 2), wherein the second planar waveguide (Figure 2; Second Waveguide 102B) comprises a second DOE (Figure 2; Second Input Region 103B) disposed at a second lateral position different from the first lateral position (see Figure 2); 
a third planar waveguide (Figure 2; Third Waveguide 102C) positioned in a third lateral plane adjacent to the second lateral plane (see Figure 2), wherein the third planar waveguide (Figure 2; Third Waveguide 102C) comprises a third DOE (Figure 2; Third Input Region 103C) disposed at a third lateral position different from the first lateral position and the second lateral position (see Figure 2); and 
an optical filter (Figure 2; Stacked Structure 101B) positioned between the second planar waveguide (Figure 2; Second Waveguide 102B) and the third planar waveguide (Figure 2; Third Waveguide 102C), wherein the optical filter (Figure 2; Stacked Structure 101B) is disposed at the third lateral position (see Figure 2).
Regarding Claim 2, Fu teaches the limitations of claim 1 as detailed above.
Fu further teaches the optical filter (Figure 2; Stacked Structure 101B) comprises a long pass filter (Figures 4A and 4B; Bandpass Filter Layer 403) operable to transmit a first wavelength range and reflect a second wavelength range less than the first wavelength range (see Paragraph [0033]; wherein it is disclosed that the bandpass filter layer 403 of the second stacked structure 101B can filter light at wavelengths below 607 nm and filter light at wavelengths above 627 nm).
Regarding Claim 3, Fu teaches the limitations of claim 2 as detailed above
Fu further teaches the first wavelength range includes 600 nm to 700 nm (see Paragraph [0033]; wherein the bandpass filter layer 403 allows red light to pass therethrough, which has a wavelength between 600-700 nm) and the second wavelength range includes 400 nm - 500 nm (see Paragraph [0033]; wherein the bandpass filter layer 403 inhibits the passage of green and blue light, which have wavelengths between 400-500 nm).
Regarding Claim 6, Fu teaches the limitations of claim 1 as detailed above.
Fu further teaches the optical filter (Figure 2; Stacked Structure 101B) comprises a long pass filter (Figure 2; Bandpass Filter Layer 403) operable to transmit a first wavelength range and absorb a second wavelength range (see Paragraph [0033]; wherein it is disclosed that the bandpass filter layer 403 allows red light to pass therethrough and inhibits the passage of green and blue light).
Regarding Claim 7, Fu teaches the limitations of claim 1 as detailed above.
Fu further teaches the first planar waveguide (Figure 2; First Waveguide 102A) has a first surface and a second surface opposite to the first surface (see Figure 2; wherein the first surface of first waveguide 102A is the surface which includes first input region 103A and the second surface is the surface which includes first pass through region 104A), the first planar waveguide (Figure 2; First Waveguide 102A) having a first region including the first lateral position and a second region (see Figure 2; wherein the first region is the region including first input region 103A and the second region is the region including first output region 105A), the first region configured to receive image light incident on the first surface thereof (see Figure 2 and Paragraph [0018]; wherein it is disclosed that the first waveguide 102A includes a first input region 103A for receiving input light 150 into the first waveguide 102A), the image light including image light in a first wavelength range (see Figure 2 and Paragraph [0032]; wherein it is disclosed that the first waveguide 102A, second waveguide 102B, and third waveguide 102C respectively emit a blue light, a green light, and a red light derived from the input light 150); and the first DOE (Figure 2; First Input Region 103A) is disposed in the first region (see Figure 2) and configured to diffract image light in the first wavelength range into the first planar waveguide (Figure 2; First Waveguide 102A) to be guided toward the second region of the first planar waveguide (see Figure 2; wherein the first input region 103A diffracts blue light such that it propagates through the first waveguide 102A and exits through the first output region 105A), wherein a portion of the image light is transmitted through the first planar waveguide (see Figure 2 and Paragraph [0019]; wherein input light 150 passes through the first waveguide 102A and is incident upon first stacked structure 101A).
Regarding Claim 8, Fu teaches the limitations of claim 1 as detailed above.
Fu further teaches the second planar waveguide (Figure 2; Second Waveguide 102B) has a first surface and a second surface opposite to the first surface (see Figure 2; wherein the first surface of second waveguide 102B is the surface which includes second input region 103B and the second surface is the surface which includes second pass through region 104B), the second planar waveguide (Figure 2; Second Waveguide 102B) having a first region including the second lateral position and a second region (see Figure 2; wherein the first region is the region including second input region 103B and the second region is the region including second output region 105B), the first region configured to receive image light in a second wavelength range (see Figure 2 and Paragraph [0020]; wherein it is disclosed that the second waveguide 102B includes a second input region 103B for receiving first filtered light 152 into the second waveguide 102B); and the second DOE (Figure 2; Second Input Region 103B) is disposed in the first region (see Figure 2) and is configured to diffract the image light in the second wavelength range into the second planar waveguide (Figure 2; Second Waveguide 102B) to be guided toward the second region of the second planar waveguide (see Figure 2; wherein the second input region 103B diffracts green light such that it propagates through the second waveguide 102B and exits through the second output region 105B).
Regarding Claim 9, Fu teaches the limitations of claim 8 as detailed above.
Fu further teaches the optical filter (Figure 2; Stacked Structure 101B) is disposed on 
Regarding Claim 10, Fu teaches the limitations of claim 1 as detailed above.
Fu further teaches the third planar waveguide (Figure 2; Third Waveguide 102C) has a first surface and a second surface opposite to the first surface (see Figure 2; wherein the first surface of third waveguide 102C is the surface which includes third input region 103C and the second surface is the surface which is opposite thereto), the third planar waveguide (Figure 2; Third Waveguide 102C) having a first region including the third lateral position and a second region (see Figure 2; wherein the first region is the region including third input region 103C and the second region is the region including third output region 105C), the first region configured to receive image light in a third wavelength range (see Figure 2 and Paragraph [0022]; wherein it is disclosed that the third waveguide 102C includes a third input region 103C for receiving second filtered light 153 into the third waveguide 102C); and the third DOE (Figure 2; Third Input Region 103C) is disposed in the first region and is configured to diffract the image light in the third wavelength range into the third planar waveguide (Figure 2; Third Waveguide 102C) to be guided toward the second region of the third planar waveguide (see Figure 2; wherein the third input region 103C diffracts red light such that it propagates through the third waveguide 102C and exits through the third output region 105C).
Regarding Claim 11, Fu teaches the limitations of claim 10 as detailed above.
Fu further teaches the optical filter (Figure 2; Stacked Structure 101B) is disposed on the first surface of the third planar waveguide (see Figure 2; wherein stacked structure 101B is disposed between second waveguide 102B and third waveguide 102C such that it is inherent that the stacked structure 101B is disposed on the first surface of the third waveguide 102C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2017/0212348; hereinafter referred to as Fu) as applied to claim 2, in view of Wall et al (US 2017/0235142; hereinafter referred to as Wall).
Regarding Claim 4, Fu teaches the limitations of claim 2 as detailed above.
Fu does not expressly disclose that the transmittance at the first wavelength range is approximately 90% or greater.
Wall discloses an eyepiece (Figure 4; Display System 402) for projecting an image to an eye (Figure 4; Eye 214) of a viewer (see Paragraph [0035]), the eyepiece (Figure 4; Display System 402) comprising: 
a first planar waveguide (Figure 4; Waveguide 100B) positioned in a first lateral plane (see Figure 4), wherein the first planar waveguide (Figure 4; Waveguide 100B) comprises a first diffractive optical element (Figure 4; Input Couplers 112B) disposed at a first lateral position (see Figure 4); 
a second planar waveguide (Figure 4; Waveguide 100G) positioned in a second lateral plane adjacent to the first lateral plane (see Figure 4), wherein the second planar waveguide (Figure 4; Waveguide 100G) comprises a second DOE (Figure 4; Input Coupler 112G) disposed at a second lateral position different from the first lateral position (see Figure 4); 
a third planar waveguide (Figure 4; Waveguide 100R) positioned in a third lateral plane adjacent to the second lateral plane (see Figure 4), wherein the third planar waveguide (Figure 4; Waveguide 100R) comprises a third DOE (Figure 4; Input Coupler 112R) disposed at a third lateral position different from the first lateral position and the second lateral position (see Figure 4); and 
an optical filter (Figure 4; Coating 422G) positioned between the second planar waveguide (Figure 4; Waveguide 100G) and the third planar waveguide (Figure 4; Waveguide 100R; wherein the coating 422G is inadvertently depicted as being disposed on waveguide 100B but should be disposed on waveguide 100G as detailed in paragraph [0061]), wherein the optical filter (Figure 4; Coating 422G) comprises a long pass filter operable to transmit a first wavelength range and reflect a second wavelength range less than the first wavelength range (see Paragraph [0075]); 
wherein transmittance at the first wavelength range is approximately 90% or greater (see Figures 4 and 5 and Paragraphs [0061] and [0071]; wherein the coating 422G is operable to act upon light in the green wavelength range such that the transmittance of red light is 90% or greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical filter of Fu such that the transmittance at the first wavelength is approximately 90% or greater because doing so would permit external light corresponding to a real world image to pass through the waveguide, so that the user can view a real world image that is being augmented by a virtual image that the waveguides are being used to display while also reducing the presence or intensity of a ghost image of such a real world image (see Wall Paragraph [0072]).
Regarding Claim 5, Fu teaches the limitations of claim 2 as detailed above.
Fu does not expressly disclose that the reflectance at the second wavelength range is approximately 10% or less.
Wall discloses an eyepiece (Figure 4; Display System 402) for projecting an image to an eye (Figure 4; Eye 214) of a viewer (see Paragraph [0035]), the eyepiece (Figure 4; Display System 402) comprising: 
a first planar waveguide (Figure 4; Waveguide 100B) positioned in a first lateral plane (see Figure 4), wherein the first planar waveguide (Figure 4; Waveguide 100B) comprises a first diffractive optical element (Figure 4; Input Couplers 112B) disposed at a first lateral position (see Figure 4); 
a second planar waveguide (Figure 4; Waveguide 100G) positioned in a second lateral plane adjacent to the first lateral plane (see Figure 4), wherein the second planar waveguide (Figure 4; Waveguide 100G) comprises a second DOE (Figure 4; Input Coupler 112G) disposed at a second lateral position different from the first lateral position (see Figure 4); 
a third planar waveguide (Figure 4; Waveguide 100R) positioned in a third lateral plane adjacent to the second lateral plane (see Figure 4), wherein the third planar waveguide (Figure 4; Waveguide 100R) comprises a third DOE (Figure 4; Input Coupler 112R) disposed at a third lateral position different from the first lateral position and the second lateral position (see Figure 4); and 
an optical filter (Figure 4; Coating 422G) positioned between the second planar waveguide (Figure 4; Waveguide 100G) and the third planar waveguide (Figure 4; Waveguide 100R; wherein the coating 422G is inadvertently depicted as being disposed on waveguide 100B but should be disposed on waveguide 100G as detailed in paragraph [0061]), wherein the optical filter (Figure 4; Coating 422G) comprises a long pass filter operable to transmit a first wavelength range and reflect a second wavelength range less than the first wavelength range (see Paragraph [0075]); 
wherein reflectance at the second wavelength range is approximately 10% or less (see Figures 4 and 5 and Paragraphs [0061] and [0071]; wherein the reflectance of green light having low angle is 2% or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical filter of Fu such that the reflectance at the second wavelength is approximately 10% or less because doing so would permit external light corresponding to a real world image to pass through the waveguide, so that the user can view a real world image that is being augmented by a virtual image that the waveguides are being used to display while also reducing the presence or intensity of a ghost image of such a real world image (see Wall Paragraph [0072]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2017/0212348; hereinafter referred to as Fu) as applied to claim 10, in view of TeKolste et al (US 2016/0116739; hereinafter referred to as TeKolste).
Regarding Claim 12, Fu teaches the limitations of claim 10 as detailed above.
Fu does not expressly disclose that the third DOE is disposed on the second surface of the third planar waveguide.
TeKolste discloses an eyepiece (Figure 11A; Set of Stacked Waveguides 1200) for projecting an image to an eye of a viewer (see Figure 11A and Paragraph [0211]), the eyepiece (Figure 11A; Set of Stacked Waveguides 1200) comprising:
a first planar waveguide (Figure 11A; Waveguide 1210) positioned in a first lateral plane (see Figure 11A), wherein the first planar waveguide (Figure 11A; Waveguide 1210) comprises a first diffractive optical element (Figure 11A; Incoupling Optical Element 1212) disposed at a first lateral position (see Figure 11A); 
a second planar waveguide (Figure 11A; Waveguide 1220) positioned in a second lateral plane adjacent to the first lateral plane (see Figure 11A), wherein the second planar waveguide (Figure 11A; Waveguide 1220) comprises a second DOE (Figure 11A; Incoupling Optical Element 1222) disposed at a second lateral position different from the first lateral position (see Figure 11A); 
a third planar waveguide (Figure 11A; Waveguide 1230) positioned in a third lateral plane adjacent to the second lateral plane (see Figure 11A), wherein the third planar waveguide (Figure 11A; Waveguide 1230) comprises a third DOE (Figure 11A; Incoupling Optical Element 1232) disposed at a third lateral position different from the first lateral position and the second lateral position (see Figure 11A);
wherein the third planar waveguide (Figure 11A; Waveguide 1230) has a first surface and a second surface opposite to the first surface (see Figure 11A; wherein the first surface is the surface adjoined to light distributing element 1234 and the second surface is the surface upon which incoupling optical element 1232 is disposed); and 
wherein the third DOE (Figure 11A; Incoupling Optical Element 1232) is disposed on the second surface of the third planar waveguide (see Figure 11A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the third DOE of Fu such that the third DOE is disposed on the second surface of the third planar waveguide, as taught by TeKolste, because the applicant has not stated that any long standing or stated problem in the art is solved by providing the DOE on the second surface of the planar waveguide. Additionally, the equivalence of utilizing a DOE on a first surface of a planar waveguide or a opposite second surface of a planar waveguide, and any of these known equivalents to perform incoupling of light within the waveguide would be within the level of ordinary skill in the art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882